            Case 3:20-cv-00229-JWD-EWD                   Document 17         04/30/20 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF LOUISIANA

    JUNE MEDICAL SERVICES, LLC d/b/a HOPE )
    MEDICAL GROUP FOR WOMEN, on behalf of its )
    patients, physicians, and staff,                 )
                                                     )
                                   Plaintiff,        )
      v.                                             )             Case No. 3:20-cv-229-JWD-EWD
                                                     )
    STEPHEN R. RUSSO, in his official capacity as )
    Interim Secretary of the Louisiana Department of )
    Health; JIMMY GUIDRY, M.D., in his official )
    capacity as State Health Officer; and JEFF )
    LANDRY, in his official capacity as Attorney )
    General for the State of Louisiana,              )
                                                     )
                                  Defendants.        )
                                                     )
                      PLAINTIFF’S MOTION TO VOLUNTARILY DISMISS
                          THE COMPLAINT WITHOUT PREJUDICE


         Pursuant to Rule 41(a) of Federal Rule of Civil Procedure, Plaintiff June Medical Services,

LLC (d/b/a Hope Medical Group for Women) on behalf of its patients, physicians, and staff, by and

through its counsel, hereby moves to voluntarily dismiss the Complaint without prejudice in the

above-captioned matter, and respectfully represents to the Court as follows:

      1. Plaintiff and Defendants Stephen R. Russo,1 Jimmy Guidry, M.D., and Jeff Landry, in their

         official capacities, have agreed to dismissal of the above-captioned action without prejudice

         on the conditions agreed to in a Joint Stipulation Regarding Louisiana Department of Health’s

         Healthcare Facility Notices/Orders Applied to Abortion & Related Lawsuit.

      2. The Parties’ agreement reflects that each Party shall bear its own attorney’s fees and costs.




1
  On April 17, 2020, Dr. Courtney N. Phillips joined the Louisiana Department of Health as the Secretary, replacing
Interim Secretary Stephen Russo. La. Dep’t of Health, Dr. Courtney N. Phillips joins Louisiana Department of Health as
Secretary (Apr. 17, 2020), http://ldh.la.gov/index.cfm/newsroom/detail/5552.
         Case 3:20-cv-00229-JWD-EWD            Document 17         04/30/20 Page 2 of 3



   3. The Parties’ agreement is effective upon this Court’s entry of an order granting Plaintiff’s

       voluntary motion to dismiss.



Dated: April 30, 2020
                                                Respectfully submitted,
                                                /s/ Ellie T. Schilling
 Jenny Ma*                                      Ellie T. Schilling
 Caroline Sacerdote*                            Louisiana Bar No. 33358
 Arielle Humphries*                             SCHONEKAS, EVANS, McGOEY
 CENTER FOR REPRODUCTIVE RIGHTS                 & McEACHIN, LLC
 199 Water Street, 22nd Floor                   909 Poydras Street, Suite 1600
 New York, New York 10038                       New Orleans, LA 70112
 Phone/Cell: (917) 637-3705                     Phone/Cell: (504) 680-6050
 Fax: (917) 637-3666                            Fax: (504) 680-6051
 Email: jma@reprorights.org                     E-mail: Ellie@semmlaw.com

 * Admitted Pro Hac Vice

 ATTORNEYS FOR PLAINTIFF




                                                2
          Case 3:20-cv-00229-JWD-EWD              Document 17        04/30/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE
       I hereby certify that on this 30th day of April, 2020, a true and correct copy of the foregoing was

served on counsel for Defendants via the Middle District of Louisiana’s Electronic Filing System.

                                                      /s/ Ellie T. Schilling
                                                      Ellie T. Schilling
